DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  See first limitation “when a user to perform a task related to a device works on the task”, does not appear to make sense.  See second limitation “acquire acquired data”, by reciting “acquired” as pasted tense, the data is already acquired, so how is the processor configured to acquire data that is already acquired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soldani (US 20160019212 A1) in view of Desai et al. (US 20190163975 A1).
Regarding claim 1, Soldani discloses the following limitations, and limitations deemed not to be disclosed by Soldani are 
an information providing system for selecting reference information that is appropriate when a user to perform a task related to a device works on the task, at least by (paragraph [0091] which describes selecting maintenance assistance data relating to the equipment)
the information providing system comprising: a hardware processor that is configured to acquire acquired data including first image data, in which a specific device at least by (paragraph [0085 and 0089] which describes capturing an image of a particular equipment within the aircraft)
 and a first database target information includes an image showing (i) the device at least by (paragraph [0090] which discloses a shape recognition means, with a database of shapes representing a plurality of equipment (e.g. evaluation target information including image data) within the aircraft with each with an associated identifier (e.g. meta-ID)
wherein the hardware processor is further configured to look up the first database and select a first meta-ID, among a plurality of meta-IDs, based on the acquired data, at least by (paragraph [0090] further describes using the database to output an identifier Id of an equipment present in the image, referred to as useful identifier (e.g. select a first meta-ID among the plurality of meta-ID) 
wherein the information providing system further comprises a second database that stores a plurality of at least by (paragraph [0092] which describes “a database in which each equipment identifier is associated with maintenance assistance data (e.g. reference information) relating to this equipment” (e.g. a second database))
and wherein the hardware processor is further configured to:  look up the second database and select a at least by (paragraph [0050, 0091-0092] describes using the identifier 
As shown above, Soldani, describes the ability to capture an image of a device and identify the device based on the image of the device but the image does not include (a) an identification label for identifying the specific device.  Also, in describing how the device in the image is recognized, Soldani discloses a shape recognition means but fails to describe the shape recognition with in the context of: (b) machine learning, using a data structure for machine learning, which includes a plurality of items of training data.  Finally, while Soldani describes a second database with that stores maintenance assistance data (e.g. reference information) and each are associated with the identifier Id (e.g. meta-IDs) the maintenance assistance data are not associated with their own (c) content id.
However, Desai teaches the above limitation (a) at least by (paragraph [0043] which describes the ability to recognize objects in an image and also  recognize objects with text (e.g. an identification label for identifying the specific object/device) to identify known text patterns within an image and uses the recognized text pattern to search one or more databases for pertinent data associated with the text pattern).
Also, Desai teaches the above limitation (b) at least by (paragraph [0052, 0060, 0068] which describes using a recognition module and databases that uses a pre-trained intelligent data model to identify objects and patterns (e.g. machine learning, using a data structure for machine learning, which includes a plurality of items of training data)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Desai into the teaching of Soldani because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose Desai in para. 0052.
Regarding (c), it is well known in the art of how a database indexes content with corresponding id(s). Soldani describes both equipment database and maintenance assistance data database that associates identifier id with devices and identifier id with maintenance assistance data.  While the maintenance assistance data is not associated with its separate maintenance assistance data id (e.g. content id), such difference it is merely an obvious design choice in how the maintenance assistance data is identified.
As per claim 2, claim 1 is incorporated and Soldani discloses:
wherein the hardware processor is further configured to:  generate a meta-ID list with the plurality of meta-IDs, generate a reference summary list that corresponds to the meta-ID list, and select the first meta-ID selected from the reference summary list, at least by (paragraph [0020] “the equipment of interest corresponding to an identifier of interest from a list of identifiers of interest (e.g. generate a reference summary list that corresponds to the meta-ID list) such that the display selection means send out maintenance assistance data only when the useful identifier corresponds to one of the identifiers of interest from the list (e.g. select the first meta-ID)”
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soldani and Desai further in view of Agosta et al. (US 20140355879 A1).
As per claim 3, claim 1 is incorporated and Soldani fails to disclose the following limitation however Agosta discloses:
wherein the hardware processor is further configured to acquire first video information, at least by (paragraph [0038] which describes video information as video images)
wherein the information providing system further comprises a scene model database that stores past first video information, which is acquired in advance, scene information, which includes a scene ID linked with the past first video information, and three or more levels of degrees of scene association between the past first video information and the scene information, at least by (paragraph [0012, 0086, 0118] describes trained classifiers which create classification models that associates dimensions and characteristics and corresponding label that makes up particular scene within video sequences (e.g. a scene model database that stores past first video information, which is acquired in advance, scene information, which includes a scene ID linked with the past first video information) and training such models  to output a set of scene variable nodes associated with the labels, 
and  wherein the hardware processor is further configured to: look up the scene model database and acquire a scene ID list, whichSecond Preliminary AmendmentPage 4Serial Number: 16/962,085 includes a first degree of scene association between the first video information and the scene information; generate a scene name list corresponding to the scene ID list; and acquire the acquired data, which includes, as one pair, the first image data, and a first scene ID corresponding to a scene name selected from the scene name list, at least by (paragraph [0012, 0086, 0118] in of the above scene classifiers, these classifiers would output a set of scene variable nodes associated with the labels for the video, see also Fig. 3 ref. 306-310, Fig. 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Agosta into the teaching of Soldani and Desai because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose improving the speed and/or efficiency in which images can be classified taught by Agosta in para. 0052.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        02/25/2022